Citation Nr: 1136744	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-28 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Wade Bosely, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Indianapolis, Indiana.

In December 2008, the Veteran testified at a Board video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder. 

In April 2009, the Board issued a decision which denied the Veteran's claim, finding that the competent and probative medical evidence of record did not demonstrate that the Veteran had a diagnosis of PTSD based on an independently verifiable in-service stressor.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court").  In a January 2011 single-judge Memorandum Decision, the Court set aside the Board's decision and remanded the claim to the Board for further development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran avers that he has PTSD as a result of active military service.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

By way of history, the Veteran served with the United States Marines Corps in combat in the Republic of Vietnam during the Vietnam Era; service personnel records confirm that he was awarded the Purple Heart, Presidential Unit Citation, and Bronze Star Medals.  He claims that, as a result of his combat duty, he currently has PTSD.

In order to establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

As to claims of entitlement to service connection for PTSD pending before VA on or after October 29, 2008, a grant of service connection requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran 's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) ("DSM IV").  

The provisions of 38 C.F.R. § 3.304(f) were recently amended, however, effective July 13, 2010, during the pendency of this appeal.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary effect of the amendment, which relaxes the evidentiary standard for establishing in-service stressors in PTSD claims, is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  
Despite the changes, however, the amended regulations still require a diagnosis of PTSD with symptoms medically-related to the in-service stressor.  Id.  
 
In October 2006, the Veteran was afforded a VA compensation and pension examination to determine whether he had PTSD, and if so, whether it was the result of military service.  At that time, the examiner found that, although he reported a stressor that met the DSM IV criteria for PTSD, he did not report psychiatric symptoms that met the DSM-IV criteria to establish a diagnosis of PTSD.  The examiner specifically noted that he reported no reexperiencing of a trauma, no numbing of general responsiveness, no diminished participation in significant activities, no avoidance behaviors, and, notably, no significant psychosocial impairment.  

Following the VA examination, the Veteran and his spouse testified before the Acting Veterans Law Judge concerning his claimed PTSD symptomatology.  His spouse also submitted a signed affidavit, in which she described observing what she believed to be symptoms of the Veteran's PTSD.  In this respect, the Board observes that in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") noted that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson reaffirmed the Court's holdings in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), that VA must consider the competency of lay evidence, and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran when an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA will provide a medical examination or obtain a medical opinion where there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006) (emphasis added); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Lay evidence of continuity of symptoms may meet the low threshold of indicating that a current disability may be associated with military service. McLendon, 20 Vet. App. at 82-83.

Here, although the Veteran was previously afforded a VA examination pursuant to his claim of entitlement to PTSD, the claims folder did not include the affidavit from the Veteran's spouse.  Moreover, as there is no evidence to the contrary, her testimony regarding the Veteran's mental health symptoms that she has observed is presumed credible.  See Buchanan, supra.  Accordingly, in order to allow an examiner the opportunity to review the additional lay evidence of record that was not present at the time of the 2006 examination, the Board finds that a remand for a new examination is warranted.

In addition, the Board notes that, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Therefore, while this case is in remand status, an attempt should be made to obtain any additional VA records pertaining to treatment of his PTSD since September 2007 and associate with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of VA records pertaining to treatment of the Veteran's PTSD since September 2007 should be obtained and associated with the claims folder.  Any negative reply should also be associated with the claims folder.

2.  Following completion of the above, the RO/AMC should then schedule the Veteran for an appropriate VA examination to determine whether he has PTSD with symptoms that are medically-related to his claimed in-service stressor(s).  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  Any and all tests deemed necessary should be performed.  The examiner should also solicit from the Veteran his contentions regarding his claimed in-service stressor(s) and specifically note that, in addition to the medical evidence, the Veteran's statements have been taken into consideration, particularly in regards to experiencing stressful circumstances during combat service in Vietnam.  The examiner should also note that the Veteran's combat service in the Republic of Vietnam has been confirmed.  A complete rationale for all opinions expressed must be provided.    

The examiner should be asked to respond to the following:

Is it at least as likely as not that the Veteran has PTSD as a result of his claimed combat stressors during active duty service in Vietnam?  The examiner should be advised that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any other psychiatric disorder (other than PTSD) is diagnosed, the examiner should provide an opinion as to the medical probability that such disorder had its onset during or is otherwise attributable to the Veteran's military service.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history).

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


							(CONTINUED ON NEXT PAGE)





_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


